This proceeding in habeas corpus raises the same issues of law reviewed and discussed in the case of Ex parte Snyder,81 Okla. Crim. 34, 159 P.2d 752, this day decided.
The petitioner, Jake Sherman, was given a parole in November, 1934, wherein it was provided, among other conditions, that the prisoner should immediately upon his release leave the State of Oklahoma and remain out of the state forever.
The petition further alleged that the prisoner, in accordance with the terms of the parole, went to the State of Indiana, where he committed a crime, was convicted, and served his sentence. That while there, his parole was revoked by Governor E. W. Marland, and, at the expiration of his sentence, he fought extradition, but was returned to the State of Oklahoma where he has since been confined in the State Penitentiary.
While the facts are not identical with Ex parte Snyder, supra, the questions presented involve a discussion of the same principles discussed in the Snyder case. The conclusion therein reached disposed of the contentions of the petitioner, Jake Sherman.
The petition for writ of habeas corpus is accordingly denied.
BAREFOOT, P. J., concurs. DOYLE, J., not participating. *Page 43